Citation Nr: 1420864	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  06-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel





INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously remanded this case in July 2008, October 2011, and April 2013.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is required, as the examiner who conducted the most recent examination did not provide an opinion regarding whether the Veteran's disorders were aggravated by service-connected fibromyalgia.

The April 2013 remand requested that VA obtain the report of a June 13, 2006, Agent Orange Protocol examination, inform the Veteran of VA's efforts to obtain records from two private sources, and allow him the opportunity to authorize VA to obtain certain Workers' Compensation records.  It appears that VA has now received the available portions of the June 2006 examination report.  VA also notified the Veteran concerning VA's efforts to obtain the records of the two referenced private sources, and provided him with the form for authorizing VA to obtain the Workers' Compensation records; the Veteran did not return the authorization form.

The Board remand also requested that the Veteran be scheduled for a VA examination by an examiner who was to offer an opinion as to whether the Veteran's service-connected fibromyalgia caused or aggravated the claimed peripheral neuropathy of the upper and lower extremities.

In May 2013, the Veteran attended the requested VA examination.  The examiner used a "DBQ" questionnaire, and in completing the document checked the box for indicating that in his opinion, it was less likely than not that the Veteran's peripheral neuropathies were incurred in or caused by service injury, event, or illness.  Although the examiner completed the wrong section of the form, as that section was not designed for questions of secondary service connection, the examiner provided a narrative which made it clear he nevertheless did not believe that the fibromyalgia caused the claimed neuropathies.  Unfortunately, the examiner limited his opinion to the matter of direct causation, and he did not offer an opinion as to whether the fibromyalgia aggravated the neuropathies.  Instead, he emphasized that fibromyalgia and neuropathy were two different disease processes which, although producing overlapping symptoms, had nothing to do with each other.  Although this explanation suffices to establish that the fibromyalgia did not cause the disorders at issue, it does not suffice to show that there was no element of aggravation involved.  The examiner did not complete the section of the "DBQ" form for addressing whether aggravation had occurred.

The Board is mindful of the length of time already involved in the Veteran's appeal, but finds it prudent at this juncture to seek clarification from the May 2013 examiner as to whether the service-connected fibromyalgia chronically worsened the claimed peripheral neuropathy of the upper and lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claims file to the examiner who conducted the May 8, 2013 VA examination of the Veteran.  The examiner should be requested to provide an addendum opinion, with rationale, as to whether it is at least as likely as not that any current neuropathy of any, or all, extremities was chronically worsened (i.e., aggravated) by the Veteran's service-connected fibromyalgia.

If the examiner who conducted the May 8, 2013 examination is no longer available, the AOJ should arrange for a VA examination of the Veteran to determine the nature and etiology of any current neuropathy of any, or all, extremities.  All indicated studies should be performed.  After review of the entire medical record and examination of the Veteran, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that any current neuropathy of any, or all, extremities was chronically worsened (i.e., aggravated) by the Veteran's service-connected fibromyalgia.  The claims files must be provided to the examiner.  The rationale for any opinion offered should be fully explained.

2.  On completion of the above development, the RO/AMC should readjudicate the Veteran's claim.  The Veteran and his representative should be provided a supplemental statement of the case and be afforded an appropriate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

